* * * * * * * * * * *
In accordance with the stipulations of the parties, the May 19, 2006, Opinion and Award is amended as follows:
1. The following language shall be added to the Findings of Fact section of the Opinion and Award:
  a. Although plaintiff attempted to obtain employment after April 25, 2005, she was unable to do so and remained temporarily totally disabled from April 26, 2005, through February 23, 2006.
  b. On February 24, 2006, plaintiff obtained employment at Mesa Industries, Inc. in Arden, North Carolina, with an average weekly wage of $370.80 and continues to work at Mesa Industries through the present.
  c. Plaintiff has been unable to obtain medial treatment due to outstanding medical bills for her treating physician, Dr. Joseph M. Dement.
  d. No compensation payments have been made by defendant pursuant to the May 19, 2006, Opinion and Award of the Full Commission.
2. Paragraph 4 of the Conclusions of Law section is hereby modified and amended to read as follows:
  As a direct and proximate result of her May 5, 2004, compensable injury by accident, defendant shall pay to plaintiff temporary total disability compensation commencing July 23, 2004, and continuing through February 23, 2006, after which time plaintiff returned to work with Mesa Industries, Inc. in Arden, North Carolina at an average weekly wage of $370.80. N.C. Gen. Stat. § 97-29.
3. The following language shall be added to the Conclusions of Law section of the Opinion and Award:
  As a result of her May 5, 2004, injury by accident, plaintiff is entitled to have defendants pay her temporary partial disability benefits at a weekly compensation rate of two-thirds the difference between her pre-injury average weekly wage and the average weekly wage that she earned thereafter continuing until such time as plaintiff's earnings meet or exceed her pre-injury wage, but not to exceed 300 weeks from the date of injury, and is subject to the attorney's fee approved in the May 19,2006, Opinion and Award of the Full Commission. N.C. Gen. Stat. § 97-30.
4. Paragraph No. 1 of the Award is hereby modified and amended to read:
  As a result of her May 5, 2004, injury by accident, defendants shall pay to plaintiff temporary total disability compensation commencing July 23, 2004, and continuing through February 23, 2006, after which time plaintiff returned to work with Mesa Industries, Inc. in Arden, North Carolina at an average weekly wage of $370.80. From the amounts having accrued, this compensation shall be paid to plaintiff in a lump sum and is subject to the attorney's fee approved in the May 19, 2006, Opinion and Award of the Full Commission.
5. The following language is added as Paragraph 2 of the Award:
  As a result of her May 5, 2004, injury by accident, plaintiff is entitled to have defendant pay her temporary partial disability benefits at a weekly compensation rate of two-thirds the difference between her pre-injury average weekly wage and the average weekly wage that she earned thereafter or $19.47 per week, continuing until such time as plaintiff's earnings meet or exceed her pre-injury wage, but not to exceed 300 weeks from the date of injury. From the amounts having accrued, this compensation shall be paid to plaintiff in a lump sum and is subject to the attorney's fee approved in the May 19, 2006, Opinion and Award of the Full Commission.
6. The Order section of the Opinion and Award is modified and amended as follows:
  Paragraph 1 of the Order is deleted as the parties have agreed to plaintiff's entitlement to temporary total and temporary partial disability compensation.
7. In all other respects, the May 19, 2006, Opinion and Award of the Full Commission remains the same.
8. As set forth in the Opinion and Award, the sole remaining issue to be determined is the assessment of a penalty against defendant pursuant to the provisions of N.C. Gen Stat. § 97-94
for which the case has previously been remanded to the Chief Deputy Commissioner for hearing.
This the __ day of September 2006.
                                          S/_____________ PAMELA T. YOUNG COMMISSIONER
CONCURRING:
  S/___________________ BERNADINE S. BALLANCE COMMISSIONER
  S/______________________ LAURA KRANIFELD MAVRETIC COMMISSIONER